Citation Nr: 1338022	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (hereinafter "PTSD").  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (hereinafter "TDIU"), to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from an October 2010 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Detroit, Michigan, which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective April 29, 2010.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge (hereinafter "VLJ") at a Board videoconference hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

To the extent indicated below, the record is found to reasonably raise the matter of entitlement to a TDIU rating, to include on an extraschedular basis.  See September 2012 hearing transcript.  Thus, the issues of entitlement to an initial disability evaluation in excess of 30 percent for service-connected PTSD and for a TDIU rating, to include on an extraschedular basis is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

During the September 2012 hearing the Veteran testified about treatment received at various VA facilities, including the Saginaw, Michigan Vet Center for his service-connected PTSD.  A review of the claims file and Virtual VA shows that a request for outstanding treatment records from the Saginaw, Michigan Vet Center is necessary.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals (hereinafter "VA Form 9"), received in September 2011, the Veteran indicated that he is in receipt of Social Security Administration (hereinafter "SSA") disability benefits.  He also submitted an SSA psychiatric evaluation along with his VA Form 9.  No other SSA records appear within the claims file and no attempt has been made to obtain these records.  These records likely contain information regarding the nature and severity of the Veteran's PTSD.  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records.  

The Veteran last underwent VA psychiatric examination in August 2010 to evaluate the nature and etiology of his PTSD.  The Board finds a more recent examination is necessary for the Board to properly adjudicate the claim.  

During his Board hearing, the Veteran testified that he is currently unemployed due to his service-connected PTSD.  The Board finds that the issue of TDIU, to include on an extraschedular basis, has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must attempt to obtain any outstanding, relevant VA treatment records, to include from the Saginaw, Michigan Vet Center.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2. The RO/AMC must attempt to obtain the Veteran's complete SSA disability file, including any pertinent claim for benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

3. The RO/AMC must then schedule the Veteran for a VA examination in order to determine the severity of the service-connected PTSD.  In conjunction with the examination, a copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should set forth detailed examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his service-connected PTSD.  

4. Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC must readjudicate the claim for an initial increased rating, and must adjudicate in the first instance the claim of entitlement to a TDIU.  If the increased rating benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case (hereinafter "SSOC") and allow the Veteran and his representative an opportunity to respond.  If the TDIU benefit remains denied, the RO/AMC should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Then, if otherwise in order, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


